Citation Nr: 0825055	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  05-03 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left eye 
disability.  

2.  Entitlement to service connection for a right eye 
disability.  

3.  Entitlement to service connection for generalized 
arthritis.  

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1960 to 
December 1963 and from March 1964 to March 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) from October 2002 and December 2004 rating decisions 
of a Department of Veterans Affairs (VA) Regional Office (RO) 
that declined to reopen the veteran's claim for service 
connection for a left eye disability and denied the veteran's 
claims for service connection for a right eye disability, 
generalized arthritis, and PTSD.  The Board remanded the 
claims for additional development in May 2007.  


FINDINGS OF FACT

1.  The claim for service connection for a left eye 
disability was previously denied in a November 1974 Board 
decision.  The veteran did not appeal that decision.  

2.  Evidence received since the last final decision in 
November 1974 relating to service connection for a left eye 
disability is cumulative or redundant and does not raise a 
reasonable possibility of substantiating the claim.  

3.  The veteran's diagnosed right eye disability is not shown 
to be related to his service or to any incident therein.

4.  The veteran does not have a current diagnosis of 
generalized arthritis.  

5.  The veteran does not have a current diagnosis of PTSD 
pursuant to DSM-IV, nor has any PTSD been related to his 
active service.


CONCLUSIONS OF LAW

1.  The November 1974 Board decision that denied service 
connection for a left eye disability is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 
20.1103 (2007).

2.  New and material evidence has not been submitted to 
reopen a claim for service connection for a left eye 
disability.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. 
§ 3.156 (2007). 

3.  A right eye disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2007).

4.  The veteran's claimed generalized arthritis was not 
incurred in or aggravated by his active service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2007).  

5.  The veteran's claimed PTSD was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).  







REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence 

In an August 1967 rating decision, the RO granted the 
veteran's claim for service connection for a left eye 
disability.  In a November 1974 decision, the Board severed 
service connection for a left eye disability.  Most recently, 
in October 2002, the RO declined to reopen the claim for 
service connection for a left eye disability.  While the RO 
found that no new and material evidence had been submitted to 
reopen the veteran's claim for service connection for a left 
eye disability, the Board must still consider the question of 
whether new and material evidence has been received because 
it goes to the Board's jurisdiction to reach the underlying 
claim and adjudicate the claim de novo.  Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  

In a decision dated in November 1974, the Board severed 
service connection for the veteran's left eye disability.  
According to the law in effect in 1974, decisions of the 
Board were final, except for claims involving insurance 
contracts, which were subject to court review.  See 38 C.F.R. 
§ 19.104 (1974).  Reconsideration by the Board could have 
been accorded based upon an allegation of error of fact or 
law by a claimant or his/her representative, or on the 
Board's own motion; upon the discovery of additional service 
department records; or on administrative review, when 
authorized by the Chairman or the Vice Chairman.  See 
38 C.F.R. § 19.148 (1974).    No such motion for 
reconsideration was made by the veteran or any 
representative, and there was no indication that any error 
had been made such that the Board reconsidered the claim on 
its own motion.  Thus, the Board's November 1974 decision is 
final.

The claim for entitlement to service connection for a left 
eye disability may be reopened if new and material evidence 
is submitted for the claim.  Manio v. Derwinski, 1 Vet. App. 
140 (1991).  The veteran filed this application to reopen his 
claim for service connection for a left eye disability in May 
2002.  Under the applicable provisions, new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with the previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claims.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  

The evidence before VA at the time of the prior final denial 
consisted of the veteran's service medical records, the 
veteran's post-service VA examinations, and the veteran's 
statements.  The Board denied the claim because there was no 
evidence of a left eye disability in the veteran's service 
medical records, and the veteran's current left eye 
disability was not related to his period of active service.  

The veteran applied to reopen his claim for service 
connection for a left eye disability in May 2002.  The Board 
finds that the evidence received since the last final 
decision is cumulative of other evidence of record and does 
not raise a reasonable possibility of substantiating the 
veteran's claim.

In support of his application to reopen his claim for service 
connection, the veteran submitted post-service VA and private 
medical records dated from May 1981 to June 2002.  These 
records show, in pertinent part, that the veteran received 
intermittent treatment for glaucoma and refractive error.  On 
VA examination in February 1999, the veteran was diagnosed 
with chronic conjunctivitis, refractive error, and traumatic 
maculopathy of the right eye.  At no time did any treating 
physician relate the veteran's left eye disability to his 
period of active service.    

Other newly submitted evidence includes a January 1969 Social 
Security Administration (SSA) decision.  The veteran was 
found to be disabled due to bilateral optic nerve atrophy.  
However, this eye disability was not related to the veteran's 
period of active service.  

The Board finds that no new and material evidence has been 
submitted with regard to the claim for service connection for 
a left eye disability.  Although the additionally submitted 
medical records, VA examination, and SSA decision are new, in 
the sense that they were not previously considered by agency 
decisionmakers, they are not material.  The records, 
examination, and SSA decision do not relate the veteran's 
current left eye disabilities to his period of active 
service.  Accordingly, the evidence does not establish a fact 
necessary to substantiate the claim, and the claim for 
service connection for a left eye disability cannot be 
reopened on the basis of this evidence.  38 C.F.R. 
§ 3.156(a).  

Although the veteran has submitted new evidence that was not 
before the Board in November 1974, this new evidence is not 
material to the claim and does not warrant reopening of the 
previously denied claim.  In light of the evidence and based 
on this analysis, it is the determination of the Board that 
new and material evidence has not been submitted with regard 
to the claim for service connection for a left eye disability 
since the November 1974 Board decision because no competent 
evidence has been submitted showing a relation between the 
veteran's current left eye disability and his period of 
active service.  Thus, the claim for service connection for a 
left eye disability is not reopened and the benefits sought 
on appeal remain denied.  

Service Connection 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  
 
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, including arthritis, will be rebuttably presumed if 
they are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).   

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d).    

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., under the criteria of DSM-IV), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor, and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 4.125 
(2007).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2007); 38 U.S.C.A. § 1154(b) 
(2007).

The provisions of 38 U.S.C.A. § 1154(b) are only applicable 
in cases where a veteran is shown to have actually served in 
combat with the enemy.  For application of 38 U.S.C.A. 
§ 1154(b), it is not sufficient that a veteran be shown to 
have served during a period of war or to have served in a 
theater of combat operations or in a combat zone.  To gain 
the benefit of a relaxed standard for proof of service 
incurrence of an injury or disease, section 1154(b) requires 
that the veteran have actually participated in combat with 
the enemy.  VAOPGCPREC 12-99 (October 18, 1999); 65 Fed. Reg. 
6257(2000).  

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

Because the veteran is alleging sexual abuse, the special 
provisions of VA Adjudication Procedure Manual M21-1 (M21-1), 
Part III (Feb. 20, 1996), regarding personal assault must 
also be considered.  The Manual identifies alternative 
sources for developing evidence of personal assault, such as 
private medical records, civilian police reports, reports 
from crisis intervention centers, testimonial statements from 
confidants such as family members, roommates, fellow service 
members, or clergy, and personal diaries or journals.  M21-1, 
Part III, 5.14c(4)(a).  When there is no indication in the 
military record that a personal assault occurred, alternative 
evidence, such as behavior changes that occurred at the time 
of the incident, might still establish that an in-service 
stressor incident occurred.  

Examples of behavior changes that might indicate a stressor 
include (but are not limited to): visits to a medical or 
counseling clinic or dispensary without a specific diagnosis 
or specific ailment; sudden requests that a military 
occupational series or duty assignment be changed without 
other justification; lay statements indicating increased use 
or abuse of leave without apparent reason; changes in 
performance or performance evaluations; lay statements 
describing episodes of depression, panic attacks or anxiety 
with no identifiable reasons for the episodes; increased or 
decreased use of prescription medication; evidence of 
substance abuse; obsessive behavior such as overeating or 
undereating; pregnancy tests around the time of the incident; 
increased interest in tests for HIV or sexually transmitted 
diseases; unexplained economic or social behavior changes; 
treatment for physical injuries around the time of the 
claimed trauma but not reported as a result of the trauma; or 
breakup of a primary relationship.  M21-1, Part III, 5.14c(7) 
(a)-(o).  Subparagraph (9) provides that "[r]ating boards 
may rely on the preponderance of evidence to support their 
conclusions even if the record does not contain direct 
contemporary evidence.  In personal assault claims, secondary 
evidence which documents such behavior changes may require 
interpretation in relationship to the medical diagnosis by a 
VA neuropsychiatric physician."  This approach has been 
codified at 38 C.F.R. § 3.304(f)(3) (2007).  See also Patton 
v. West, 12 Vet. App. 272 (1999); YR v. West, 11 Vet. App. 
393 (1998).  

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  
38 C.F.R. § 3.304(f)(3).  

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429 (1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); 
Madden v. Gober, 125 F. 3d 1477 (Fed. Cir. 1997); Guimond v. 
Brown, 6 Vet. App. 69 (1993); Hensley v. Brown, 5 Vet. App. 
155 (1993).  In determining whether documents submitted by a 
veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  The Board is not required to 
accept an appellant's uncorroborated account of his active 
service experiences.  Wood v. Derwinski, 1 Vet. App. 190 
(1991). 

Right Eye Disability 

The veteran's service medical records are negative for 
complaints of or treatment for a right eye disability.  On 
separation examination in January 1967, the veteran made no 
complaints regarding his eyes.  His vision was found to be 
20/40 in the right eye and corrected to 20/20 while his 
vision was found to be 20/70 in the left eye and corrected to 
20/20.  Other than myopia, his right eye was found to have no 
other abnormalities.  Since the veteran's right eye was found 
to be within normal limits on separation and there were no 
recorded complaints during a six-year period of service, the 
Board finds that the weight of the evidence demonstrates that 
chronicity in service is not established.  38 C.F.R. 
§ 3.303(b).     

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection for a 
right eye disability.  38 C.F.R. § 3.303(b).  

The first post-service evidence of record of a right eye 
disability is a June 1967 VA examination where the veteran 
was diagnosed with a macula in the cornea of the left eye, 
defective vision in the left eye, amblyopia of the right eye, 
chronic moderate conjunctivitis, and refractive error.  

In a January 1969 SSA decision, the veteran was found to be 
disabled due to bilateral optic nerve atrophy.  

On VA examination in February 1970, the veteran's vision in 
his right eye was 20/200, corrected to 20/40, and the vision 
in his left eye was 20/400.  He was diagnosed with bilateral 
chronic conjunctivitis and refractive error.  

At a January 1973 VA examination, the veteran's uncorrected 
right eye vision was 20/400, and his uncorrected left eye 
vision was 5/400.  The diagnoses were amblyopia and chronic 
conjunctivitis.  

Post-service VA and private medical records dated from May 
1981 to June 2002 show that the veteran received intermittent 
treatment for glaucoma and refractive error.  

On VA examination in February 1999, the veteran was diagnosed 
with chronic conjunctivitis, refractive error, and traumatic 
maculopathy of the right eye.  At no time did any treating 
physician relate the veteran's right eye disability to his 
period of active service.    

Refractive error of the eyes is not a disability for VA 
purposes.  Accordingly, a disorder cannot be service-
connected, absent evidence of aggravation by superimposed 
disease or injury.  See 38 C.F.R. §§ 3.303(c), 4.9; Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  See also Monroe v. Brown, 
4 Vet. App. 513, 514-515 (1993); Carpenter v. Brown, 8 Vet. 
App. 240, 245 (1995); VAOPGCPREC 67-90 (July 18, 1990), 55 
Fed. Reg. 43253 (1990); VAOPGCPREC 82-90 (July 18, 1990), 56 
Fed. Reg. 45711 (1990); VAOPGCPREC 11-99 (Sept. 2, 1999), 65 
Fed. Reg. 6257 (2000).  This includes refractive error due to 
such eye disorders as myopia, presbyopia and astigmatism.  
The veteran's refractive error and myopia in this case 
therefore cannot be service-connected absent evidence of 
aggravation.  The veteran's medical records, however, are 
negative for evidence of aggravation by a superimposed 
disease or injury.  A January 1967 medical examination before 
separation from service shows that the veteran's corrected 
visual acuity in the right eye was 20/20.  The veteran's 
February 1970 medical examination shows that his corrected 
visual acuity in the right eye was 20/40.  There is therefore 
no evidence that the veteran's refractive error was 
aggravated by his service.  The veteran's refractive error 
and myopia accordingly may not be service connected in this 
case. 

The Board also finds that service connection for refractive 
amblyopia is not warranted.  The veteran's amblyopia is a 
developmental disorder that is not entitled to service 
connection without evidence of aggravation.  See 38 C.F.R. § 
3.303(c);  VAOPGCPREC 82-90 (July 18, 1990), 56 Fed. Reg. 
45711 (1990).  Here, the veteran's medical records are 
negative for evidence of aggravation by a superimposed 
disease or injury.

The veteran has also been diagnosed with glaucoma, chronic 
conjunctivitis, bilateral optic nerve atrophy, and traumatic 
maculopathy of the right eye.  However, there is no medical 
evidence of record that relates any of those disabilities to 
the veteran's service.  As there is no evidence of incurrence 
of any disease or injury resulting in a right eye disability, 
and there is no evidence of aggravation of any preexisting 
visual disability, service connection for a right eye 
disability is not warranted.

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, the Board finds that the evidence is against a 
finding of a direct nexus between military service and the 
veteran's current right eye disability.  

The veteran contends that his current right eye disability is 
related to his active service.  However, as a layperson, he 
is not competent to give a medical opinion on diagnosis, 
causation, or aggravation of a medical condition.  Bostain v. 
West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 
(Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Board acknowledges that the veteran is competent 
to give evidence about what he experienced or observed.  
Layno v. Brown, 6 Vet. App. 465 (1994).  However, competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).

In the present case, the weight of the medical evidence 
indicates that the veteran's eye disorders were not caused or 
aggravated by any incident of service.  As the preponderance 
of the evidence is against the claim for service connection, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).

Generalized Arthritis and PTSD 

The first requirement for any service connection claim is 
evidence of a current disability.  Boyer v. West, 210 F.3d 
1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  The veteran's service medical records are negative 
for any complaints of or treatment for generalized arthritis 
or PTSD.  On separation examination in January 1967, the 
veteran made no complaints regarding his joints or 
psychiatric system, and his joints and psychiatric system 
were found to have no abnormalities.  There is no post-
service evidence of diagnoses of or treatment for generalized 
arthritis.  Additionally, the evidence does not demonstrate, 
and the veteran has not alleged, that he had engaged in 
combat.

With regard to the post-service evidence of PTSD, in an 
October 2004 report from the veteran's private treating 
psychiatrist, the veteran had reported that he had been 
sexually abused by his company commander during service and 
had been forced to maintain sexual relations against his 
will.  The veteran stated that he did not tell a psychiatrist 
about the incident he suffered due to embarrassment and fear 
of possible reprisal.  He reported that he was later falsely 
accused of sexual exposure.  The veteran complained of 
currently experiencing anxiety, sadness, irritability, mood 
and behavioral changes, sleep problems, recurrent distressing 
thoughts and dreams related to his sexual abuse, reference 
thoughts, suspicion, and poor trust.  He suffered intense 
emotional distress when he discussed the traumatic event.  He 
avoided any sort of contact with men and had diminished 
social contact in general.  He had a restricted affect in his 
daily relations with his wife and could not have sexual 
relations with her.  Examination revealed adequate and simple 
grooming with a cooperative attitude.  He had pressured 
speech that was coherent, relevant, and sometimes illogical.  
His affect was appropriate to thought content, and his mood 
was labile, anxious, and sad.  He had suspicions and doubts 
about his wife.  He had feelings of poor self-esteem, 
inadequacy, fear of others being aware of his emotional 
insights and vulnerability, and thinking that others could 
manipulate his behavior and emotions.  He denied suicidal and 
homicidal ideation, hallucinations, and delusions.  He had 
diminished attention, concentration, and short term and 
recent memory.  His judgment was superficial, and his insight 
was adequate.  The physician diagnosed the veteran with PTSD.  

On VA examination in November 2004, the veteran reported that 
his company commander was a homosexual who was having sexual 
relations with one of the veteran's fellow soldiers.  He 
stated that the company commander asked him to go to his 
office one night.  He reported that he was told to have sex 
with the company commander or else his rank would be removed.  
He stated that he was forced to have both oral and anal sex 
with the company commander on three or four occasions.  The 
veteran was not observed to be anxious, distressed, or 
depressed when describing his experiences, nor did he report 
feeling intense fear, helplessness, or horror at the time he 
experienced these events in the military.  Examination 
revealed appropriate dress, adequate hygiene, and a 
cooperative attitude.  The veteran was spontaneous, alert, 
and in contact with reality.  There was no evidence of 
psychomotor retardation or agitation, looseness of 
association, disorganized speech, delusions, hallucinations, 
inappropriate behavior, or impairment of thought process and 
communication.  He had obsessive thoughts about his sexual 
identity and his sexual feelings towards men.  He felt that 
people were talking about him and saying that he was 
homosexual.  He had a depressed mood and broad and 
appropriate affect.  He was oriented in three spheres and had 
intact memory.  He possessed normal abstraction capacity, 
good judgment, and fair insight.  The examiner reviewed the 
entire claims file and concluded that the veteran did not 
meet the DSM-IV criteria to establish a diagnosis of PTSD 
because he was unable to specify and describe in detail a 
severe and horribly traumatic event experienced in the Army.  
His situation was described as unpleasant but not traumatic.  
There was no evidence of avoidance of stimuli associated with 
the trauma, and his memories about the military were not 
intrusive, persistent, and distressing thoughts interfering 
with daily function.  Because the examiner could not identify 
signs and symptoms of PTSD or a definite extreme traumatic 
stressor, he found that the veteran did not have a PTSD 
diagnosis.  He diagnosed the veteran instead with 
schizophrenia, residual type, and sexual disorder, not 
otherwise specified.  

A December 2004 VA medical record showed that the veteran was 
treated for PTSD.  

At a July 2005 VA examination, the veteran was clean and 
adequately dressed and groomed.  He was alert and oriented in 
three spheres.  His mood was depressed, and his affect was 
blunted.  He avoided eye contact.  He had fair attention, 
concentration, and memory.  His speech was clear, coherent, 
and concentrated.  He had no hallucinations or suicidal or 
homicidal ideation.  He had poor insight and judgment but 
exhibited good impulse control.  The examiner reviewed the 
entire claims file and diagnosed the veteran with 
schizophrenia, residual type.  He found that the veteran did 
not meet the DSM-IV criteria for PTSD because his alleged 
sexual experiences in the military had not been documented as 
being responsible for any interference in his performance and 
activities since he re-enlisted in service and served 
honorably until 1967.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached. The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The 
probative value of a medical opinion is generally based on 
the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board is inclined to place less probative value on the 
October 2004 psychiatric examination and December 2004 VA 
treatment report.  While the physician diagnosed the veteran 
with PTSD, this appears to have been based primarily upon a 
history provided by the veteran, rather than upon a review of 
the evidence of record.  The filtering of the veteran's 
account of his military service through his physician does 
not transform the veteran's account into competent medical 
evidence merely because the transcriber happens to be a 
medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  Additionally, the Board finds that the opinion is 
not supported by adequate rationale, as no explanation was 
given as to the link between the PTSD diagnosis and any in-
service stressors.  If the examiner does not provide a 
rationale for the opinion, this weighs against the probative 
value of the opinion.  See Sklar v. Brown, 5 Vet. App. 140 
(1993).  The Board is not bound to accept medical opinions 
that are based on history supplied by the veteran, where that 
history is unsupported by the medical evidence or based upon 
an inaccurate factual background.  Black v. Brown, 5 Vet. 
App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); 
Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).

The Board assigns greater weight to the November 2004 and 
July 2005 VA examinations.  In placing greater weight on the 
November 2004 and July 2005 opinions, the Board notes that 
the veteran's entire file was reviewed in detail and 
comprehensive psychiatric examinations were performed.  In 
forming their opinions, the examiners explained why there 
were no signs and symptoms of PTSD or a definite extreme 
traumatic stressor.  The Board accordingly finds the November 
2004 and July 2005 VA medical opinions to be the most 
probative as to whether the veteran has a current confirmed 
PTSD diagnosis because the examiners at the November 2004 and 
July 2005 examinations based the opinions on a thorough 
review of the evidence in the veteran's file and records in 
addition to a detailed medical examination and adequate 
rationale.  

In this case, the Board finds no evidence of a current 
disability of generalized arthritis or PTSD, such that the 
claims must be denied.  Specifically, the veteran's service 
medical records reflect no diagnosis of PTSD or generalized 
arthritis, and there is no post-service evidence of 
generalized arthritis.  Additionally, the post-service 
evidence tends to indicate that a diagnosis of PTSD pursuant 
to DSM-IV is not warranted.  VA examinations in November 2004 
and July 2005 expressly noted that the veteran did not meet 
the DSM-IV criteria for PTSD.  Absent evidence of a current 
disability, service connection for generalized arthritis and 
PTSD must be denied.  There is no competent medical evidence 
of record that demonstrates the presence of generalized 
arthritis or PTSD.  Because no generalized arthritis and PTSD 
have been currently diagnosed in this case, the Board finds 
that service connection for generalized arthritis and PTSD is 
not warranted.  

The Board has considered the veteran's claim that he has 
generalized arthritis and PTSD related to his service.  
However, as a layman, the veteran is not competent to give a 
medical opinion on diagnosis, causation, or aggravation of a 
medical condition.  Bostain v. West, 11 Vet. App. 124 (1998); 
Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges 
that the veteran is competent to give evidence about what he 
experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67 (1997).  

The competent evidence of record does not demonstrate that 
the veteran has generalized arthritis or PTSD.  As the 
preponderance of the evidence is against the claims for 
service connection, the claims must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in May 2002, June 2004, and 
July 2007; rating decisions in October 2002 and December 
2004; statements of the case in July 2003 and January 2005; 
and a supplemental statement of the case in August 2005.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the December 2007 supplemental statement of 
the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to the claims for the application to reopen a claim 
for service connection for a left eye disability and service 
connection for a right eye disability and PTSD.  VA did not 
obtain a medical examination in relation to the claim for 
service connection for generalized arthritis because there is 
no competent evidence that the appellant has a diagnosed 
disorder that is the result of any event, injury, or disease 
in service.  See 38 C.F.R. § 3.159(c)(4) (2007).  Thus, the 
Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law.


ORDER

The application to reopen the claim for service connection 
for a left eye disability is denied.

Service connection for a right eye disability is denied.  

Service connection for generalized arthritis is denied.  



Service connection for PTSD is denied.  


____________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


